SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

486
KA 09-00853
PRESENT: SCUDDER, P.J., SMITH, PERADOTTO, LINDLEY, AND DEJOSEPH, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                                             ORDER

CHARLES MARSHALL, DEFENDANT-APPELLANT.


CHARLES T. NOCE, CONFLICT DEFENDER, ROCHESTER (KATHLEEN P. REARDON OF
COUNSEL), FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (DANIEL GROSS OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Monroe County Court (Patricia D.
Marks, J.), rendered June 7, 2006. The judgment convicted defendant,
upon his plea of guilty, of manslaughter in the first degree (two
counts) and robbery in the second degree.

     Now, upon reading and filing the stipulation of discontinuance
signed by defendant on March 16, 2015 and by the attorneys for the
parties on March 24 and 25, 2015,

     It is hereby ORDERED that said appeal is unanimously dismissed
upon stipulation.




Entered:    May 1, 2015                            Frances E. Cafarell
                                                   Clerk of the Court